Exhibit 10.4

AMENDMENT TO 2007 WARRANT

This AMENDMENT TO 2007 WARRANT is dated as of March 22, 2011, by and between
Dais Analytic Corporation, a New York corporation (the “Company”), and
Platinum-Montaur Life Sciences, LLC (“Platinum”), a Delaware limited liability
company.

WHEREAS, the Company issued to Platinum the Stock Purchase Warrant, dated as of
December 31, 2007 (the “2007 Warrant”), on or about December 31, 2007; and

WHEREAS, the parties desire to amend the 2007 Warrant as is set forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

1. Amendment to Term. Section 3 of the 2007 Warrant (captioned “Period of
Exercise”) is hereby amended to read in its entirety as follows:

This Warrant is exercisable, subject to the following limitations, at any time
or from time to time during the period beginning on the Issuance Date and ending
on March 22, 2016.

2. Amendment to Exercise Provisions. The 2007 Warrant shall be deemed amended to
add the following as Section 14:

14. Cashless Exercise. Notwithstanding any provisions herein to the contrary if
(i) the Per Share Market Value (as defined below) of one share of Common Stock
is greater than the Exercise Price (at the date of calculation as set forth
below) and (ii) a registration statement under the Securities Act providing for
the resale of the Warrant Shares is not then in effect, in lieu of exercising
this Warrant by payment of cash, the Holder may exercise this Warrant by a
cashless exercise and shall receive the number of shares of Common Stock equal
to an amount (as determined below) by surrender of this Warrant at the principal
office of the Company together with the properly endorsed Exercise Agreement in
which event the Company shall issue to the Holder a number of shares of Common
Stock computed using the following formula:

LOGO [g168556ex10_4pg001.jpg]

 

Where

   X =    the number of shares of Common Stock to be issued to the Holder.   
Y =    the number of shares of Common Stock purchasable upon exercise of all of
the Warrant or, if only a portion of the Warrant is being exercised, the portion
of the Warrant being exercised.    A =    the Exercise Price.    B =    the Per
Share Market Value of one share of Common Stock.

For purposes hereof, “Per Share Market Value” means on any particular date
(a) the last closing bid price per share of the Common Stock on such date on the
OTC Bulletin Board or another registered national stock exchange on which the
Common Stock is then listed, or if there is no such price on such date, then the
closing bid price on such exchange or quotation system on the date nearest
preceding such date, or (b) if the Common Stock is not listed then on the OTC
Bulletin Board or any registered national stock exchange, the last closing bid
price for a share of Common Stock in the over-the-counter market, as reported by
the OTC Bulletin Board or in the National Quotation Bureau Incorporated or
similar organization or agency succeeding to its functions of reporting prices)
at the close of business on such date, or (c) if the Common Stock is not then
reported by the OTC Bulletin Board or the National Quotation Bureau Incorporated
(or similar organization or agency succeeding to its functions of reporting
prices), then the “Pink Sheet” quotes for the applicable trading days preceding
such date of



--------------------------------------------------------------------------------

determination, or (d) if the Common Stock is not then publicly traded the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holder and reasonably acceptable to the
Company.

3. Termination of Price Based Anti-Dilution Provisions. The Warrant shall be
deemed amended such that the provisions of Sections 5(b), 5(c) and 5(d) shall
not be effective after December 28, 2012 (provided, that, it is understood that
any adjustment to the Exercise Price or number of Warrant Shares triggered on or
prior to such date shall be given effect for periods following such date).

4. Limitations on Call. In no event may the Company require that the Holder
exercise this Warrant and/or Call this Warrant pursuant to Section 8 hereof if
the Holder shall not then be permitted to exercise this Warrant in full pursuant
to the beneficial ownership limitations of Section 13 of the Warrant.

5. Continuing Effect. Except as otherwise set forth herein, and in the Amendment
to Warrants dated as of December 2009, between the parties hereto, the 2007
Warrant remains un-amended and in full force and effect.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to 2007
Warrant as of the date first above written.

 

DAIS ANALYTIC CORPORATION By:  

/s/ Timothy N. Tangredi

  Name:   Timothy N. Tangredi   Title:   President & CEO PLATINUM-MONTAUR LIFE
SCIENCES, LLC By:  

/s/ Joseph Sanfilippo

  Name:   Joseph Sanfilippo   Title:   CFO

[Amendment to 2007 Warrant]